
	

114 HR 898 IH: Energy Production Fairness Act
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 898
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Kelly of Pennsylvania (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for the equalization of the excise tax on
			 liquefied natural gas and liquefied petroleum gas.
	
	
 1.Short titleThis Act may be cited as the Energy Production Fairness Act. 2.Equalization of excise tax on liquefied natural gas and liquefied petroleum gas (a)Liquefied petroleum gas (1)In generalSubparagraph (B) of section 4041(a)(2) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (i), by redesignating clause (ii) as clause (iii), and by inserting after clause (i) the following new clause:
					
 (ii)in the case of liquefied petroleum gas, 18.3 cents per energy equivalent of a gallon of gasoline, and.
 (2)Energy equivalent of a gallon of gasolineParagraph (2) of section 4041(a) of the Internal Revenue Code of 1986 is amended by adding at the end the following:
					
 (C)Energy equivalent of a gallon of gasolineFor purposes of this paragraph, the term energy equivalent of a gallon of gasoline means, with respect to a liquefied petroleum gas fuel, the amount of such fuel having a Btu content of 115,400 (lower heating value)..
				(b)Liquefied natural gas
 (1)In generalSubparagraph (B) of section 4041(a)(2) of the Internal Revenue Code of 1986, as amended by subsection (a)(1), is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and and by inserting after clause (iii) the following new clause:
					
 (iv)in the case of liquefied natural gas, 24.3 cents per energy equivalent of a gallon of diesel.. (2)Energy equivalent of a gallon of dieselParagraph (2) of section 4041(a) of the Internal Revenue Code of 1986, as amended by subsection (a)(2), is amended by adding at the end the following:
					
 (D)Energy equivalent of a gallon of dieselFor purposes of this paragraph, the term energy equivalent of a gallon of diesel means, with respect to a liquefied natural gas fuel, the amount of such fuel having a Btu content of 128,700 (lower heating value)..
 (3)Conforming amendmentsSection 4041(a)(2)(B)(iv) of the Internal Revenue Code of 1986, as redesignated by subsection (a)(1) and paragraph (1), is amended—
 (A)by striking liquefied natural gas,, and (B)by striking peat), and and inserting peat) and.
 (c)Effective dateThe amendments made by this section shall apply to any sale or use of fuel after September 30, 2014.
			
